Citation Nr: 1733228	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to a higher (compensable) rating for service-connected residuals of a left thumb injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965 and had subsequent periods of service in the Army National Guard (ARNG) between March 1983 and September 2001.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO decision, that in pertinent part, granted service connection and a non-compensable rating for residuals of a left thumb injury. The Veteran appealed for a higher rating.

A personal hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board previously remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development in September 2014 and February 2017, and the case was subsequently returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regrettably, additional development is required prior to appellate review. A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order. See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). In February 2017, the Board remanded the appeal to the AOJ for additional development, primarily for a VA examination of the left thumb. Unfortunately, there was inadequate compliance with the remand directives, so another remand is required. Id.   

As noted in the prior Board remand, the United States Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016). The Court specifically found that it was not competent to determine whether upper extremities are or can be weight-bearing.

The Board previously remanded this case for a VA examination that complied with the requirements of Correia, supra. While this case was on remand, the Veteran underwent a VA examination to assess the severity of his service-connected left thumb disability in March 2017.

The March 2017 VA examination, like the October 2015 VA examination, does not include range of motion testing for pain on both active and passive motion as required by Correia. Therefore, the Board finds that a remand is necessary in order to conduct another VA examination. See 38 C.F.R. § 4.59 (2016); Correia, supra; Stegall, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a VA compensation examination of the left thumb disability to ascertain the severity of this disability. All necessary diagnostic testing and evaluation should be performed to make this determination. The claims file must be made available to and reviewed by the examiner.

The examiner should report all range of motion measurements in degrees for both thumbs for comparison between service-connected and non-service-connected sides. To the extent possible, range of motion for the left thumb should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use. The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should be asked to distinguish between symptoms due to the service-connected left thumb disability, and symptoms due to any nonservice-connected disorders affecting the left thumb.

If the examiner is unable to determine what measure of the Veteran's left thumb impairment is attributable to the service-connected condition versus any other thumb/hand disorders that are not service-connected, then the examiner must expressly indicate this.

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

2. Review the medical opinion obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. Then readjudicate the claim in light of the additional evidence. If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case with consideration of all additional evidence, and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




